REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20, 22-26 and 79 are pending. Claims 1, 20, and 23 are currently amended. Claims 21 and 27-78 are cancelled. Claim 79 is newly added. No new subject matter is added.  
Allowable Claims
3.	Claims 1-20, 22-26 and 79 are allowable. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for reciting, inter alia, “wherein the support layer is configured to increase a pulling force on the tissue site under negative pressure”.
Randolph and Dennis teach all of limitations, as discussed previously in the last Non-Final Rejection. However, Randolph and Dennis fail to teach wherein the support layer is configured to increase a pulling force on the tissue site under negative pressure. The support layer (140 and 145) from Dennis do not describe the layers configured to increase a pulling force when negative pressure is applied because there is no negative pressure mentioned in the reference. Dennis also does not disclose how these support layers can increase the rigidity of the tissue interface for an increase in pulling force, as required by applicant’s invention. There is no prior art that was found that would be combinable with Randolph to meet the limitation of Claims 2-20, 22-26, and 79 are allowable for depending from claim 1. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/E.R./ (2/4/22)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        6 February 2022